DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 23 November 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 23 November 2021, Applicant argues Stone’532 fails to teach the flexible suture strand is “passed through the sheath at least at four distinct locations of the sheath” and further “that each of these four distinct locations…is spaced apart from opposing open ends of the sheath”, as recited in amended claim 1, because Figures 7a-7d show the strand 110 only passing through the sheath 102 at two locations 110a, 110b not including the ends. 
The Office agrees with this characterization of Figures 7a-7d, but Stone’532 further teaches it is known to modify the number of times the strand 110 passes through sheath 102 in order to modify the shape of the collapsed anchor in paragraph [0049]. Figures 7e-7g also teach an embodiment in which the strand passes through the sheath 
Applicant argues Kaiser’727 fails to disclose the “flexible suture strand passes through the sheath at least at four distinct locations of the sheath”, as now recited in amended independent claim 16. This argument is persuasive. However, this feature is taught by Stone’532 and is reflected in the updated rejection below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-14, 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Patent Application 2007/0185532) in view of Grafton et al. (US Patent 6,716,234).
Claim 1, 24: Stone’532 discloses an inserter (136; Figure 12) having a forked portion (paragraph [0053]) and a soft anchor (100) looped over the forked portion of the inserter (paragraph [0055]). 
The soft anchor (100) includes a sheath (102) and a first flexible suture strand (103 or 110) passed through a cannulation (105) in the sheath (see Figures 7a-7d, for example). 
The sheath (102) is made of polyester (paragraph [0043]). 
In Figures 7a-7d, the flexible strand (110) is passed through the sheath at two locations (108a, 108b in Figures 7a, 7b and 113, 113 in Figures 7c, 7d) spaced apart from the opposing open ends of the sheath (107, 109). Stone’532’s Figures 7a-7d do 
However, Stone’532 further discloses the number and/or locations of these openings (108a, 108b, 113) can be varied in order to produce a desired suture securing shape (paragraph [0049]).  
Stone’532 further discloses a different embodiment in Figure 7e-7g having a sheath (102) having an annular cross-section (paragraph [0050]) and a suture (103). Suture (103) passes through the sheath four times at locations which are spaced from the end of the sheath to create an anchor configured to compress into a zig-zag or accordion-like arrangement (paragraph [0050]). 
In light of these teachings, Stone’532 is considered to disclose passing the first flexible suture strand through the sheath at four distinct locations which are spaced from the ends of the sheath. However, if that is not convincing, it would have been obvious to one of ordinary skill in the art to modify the device taught by Stone’532 Figures 7a-7d, such that the flexible strand (110) passes through the flexible sheath (102) at four distinct locations which are spaced from the end of the sheath, as in the embodiment of Figures 7e-7g, because Stone’532 teaches it is advantageous to vary the number and locations of the places in which the strand passes through the sheath in order to produce a desired suture securing shape (paragraph [0049], [0050]). 
Stone’532 discloses the first flexible suture strand (103) is made of polyethylene (paragraph [0045]), but does not specifically disclose the strand is made of ultrahigh molecular weight polyethylene (UHMWPE). 

Claim 2: Stone’532 teaches the soft anchor is made exclusively of suture-based materials (paragraphs [0043], [0045]). 
	Claim 5: Stone’532 teaches the soft anchor (100) includes a second flexible strand (106) attached to the sheath (102) (Figure 7a, 7b). 
	Claim 6: It would be obvious to construct the second flexible strand out of UHMWPE and polyester, as taught by Grafton’234, for the same reasons outlined in the rejection to claim 1 above. 
	Claim 7, 8: Stone’532 teaches the sheath (102) is configured to move from a first non-compressed configuration (Figures 2 or 7a) to a second, compressed configuration (Figures 3 or 7b) in response to tensioning the first suture strand (103 or 110) (paragraphs [0045] and [0047]). The second configuration is bunched up (paragraphs [0045] and [0047]; this is also taught in Figures 7e-7g and described at paragraph [0050]). 
	Claim 9: Stone’532 teaches the sheath (102) is a woven, braided or knitted suture structure (paragraph [0043]). 

	Claim 11: Stone’532 teaches the width of the sheath (102) is larger than a width of the first flexible suture strand (103) (at least Figures 1, 2, 7a). 
	Claims 12, 13: Stone’532’s Figure 12 only shows the distal end of inserter (136) which includes a shaft leading to the forked portion at the distal end of the shaft. However, Figure 10a of an alternate inserter embodiment show that it is known to provide a handle (135) at the proximal end of the shaft. Handles are known to provide the advantage of a dedicated location for a hand to grip. They are easier to grip because they are sized and shaped for gripping by the hand. 
	Claim 14, 23: Stone’532 teaches a knot formed in the suture strand (103). Stone’532 further teaches strand ends (110a, 110b) can be formed into a knot (paragraph [0054]. This forms a closed loop. 

    PNG
    media_image1.png
    270
    400
    media_image1.png
    Greyscale

	Claim 22: Stone’532’s sheath (102) is a unitary braided sheath (paragraph [0043]). 
. 	
Claims 16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaiser et al. (US Patent Application 2011/0098727) in view of Stone’532. 
Claim 16: Kaiser’727 teaches a method that includes: 
preparing a hole (78) in a bone (14) (Figure 3) and pushing a soft anchor (150) into the hole (78) with a forked portion (148; paragraph [0041]) of an inserter (86) (Figure 8). 
The soft anchor (Figure 5) includes a sheath (150) and a flexible suture (184) passing through the sheath. 
	Kaiser’727 further discloses the step of tensioning the flexible suture strand (184)	 to move the anchor from a first, non-compressed position (Figure 4, 8, 9a) to a second, compressed, bunched up position inside the hole (Figure 9b; 11) (paragraphs [0046], [0047]). 
	Kaiser’727 fails to disclose the flexible suture strand (184) passes through the sheath at least at four distinct locations. In Figure 5, the suture strand (184) passes through the sheath (150) at two locations. 
However, Stone’532 is directed towards a similar soft anchor (100). The soft anchor (100) includes a sheath (102) and a first flexible suture strand (103 or 110) passed through a cannulation (105) in the sheath (see Figures 7a-7d, for example). 
In Figures 7a-7d, the flexible strand (110) is passed through the sheath at two locations (108a, 108b in Figures 7a, 7b and 113, 113 in Figures 7c, 7d) spaced apart 
In light of this teaching, it would have been obvious to one of ordinary skill in the art to modify the device taught by Kaiser’727 the flexible strand passes through the flexible sheath at four distinct locations, as taught by Stone’532, in order to provide the advantages disclosed above. 
	Claim 19: Kaiser’727’s anchor extends along a first side of the forked portion, a slot formed in the forked portion and along a second side of the forked portion (Figure 4). 
	Claim 20: In Kaiser’727, a portion of the flexible suture strand (184) protrudes outside of the sheath (150) at a location of the sheath (174, 178) that is spaced apart from opposing open ends of the sheath (154, 158) (Figure 5). 
Claim 21: Kaiser’727 teaches the sheath (150) is a unitary braided sheath (paragraph [0041]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        2 December 2021


/ROBERT A LYNCH/Primary Examiner, Art Unit 3771